Citation Nr: 1034066	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  04-20 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, type 
2.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran had active service from April 1983 to September 1983 
and from January 2003 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.  

Additional evidence was submitted directly to the Board following 
a Statement of the Case (SOC) issued in November 2009.  The 
Veteran's representative has submitted a waiver of RO 
jurisdiction as it relates to this evidence; thus a remand is 
unnecessary.  See 38 C.F.R. § 20.1304(c).  

In July 2010, the accredited representative advanced 
contentions which may be reasonably construed as claims of 
entitlement to service connection for a neck condition and 
a back condition.  These issues have not been adjudicated 
by the RO.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  A preexisting bilateral knee condition was aggravated as a 
result of active military service.

2.  The Veteran is not shown to have been on active duty, 
traveling to or from any duty, or that he was approved for 
ACDUTRA or INACDUTRA in September or October 1992, during which 
time he sustained a right shoulder injury.

3.  Hypertension did not manifest during active service or to a 
compensable degree within one year after separation; and is not 
related to active military service.

4.  Diabetes mellitus is shown to have developed prior to the 
Veteran's period of active duty in question (i.e. from January 
2003 to July 2003) and did not increase in severity during active 
service.


CONCLUSIONS OF LAW

1.  A preexisting bilateral knee disorder was aggravated by 
active duty military service.  38 U.S.C.A. §§ 101(24), 1101, 
1131, 1132 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  A right shoulder disorder was not incurred in or aggravated 
by active duty military service.  38 U.S.C.A. §§ 101(24), 1101, 
1131, 1132 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  Hypertension was not incurred in or aggravated by active duty 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101(24), 1101, 1131, 1132 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309 (2009). 

4.  Diabetes mellitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(24), 1101, 1131, 1132 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection.  The Veteran should also be informed that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

VA provided VCAA-required notice, in correspondence sent to the 
Veteran in August 2003.  This letter notified the Veteran of 
evidence necessary to substantiate the claims, of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, and identified his duties in obtaining 
information and evidence to substantiate the claims.  An August 
2007 letter provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the claimed 
disabilities under consideration, pursuant to the recent holding 
in the Dingess decision.  To the extent that the August 2007 
letter was issued after the rating decision, the Board notes that 
the claim was thereafter readjudicated by way of a supplemental 
statement of the case dated in November 2009.

The Board also finds that the duty to assist has been met.  The 
Veteran's service and post-service treatment records have been 
obtained.  Pursuant to a July 2007 Board remand, the RO attempted 
to verify all periods of ACDUTRA and INACDUTRA service through 
appropriate channels.  The RO contacted the National Personnel 
Records Center (NPRC) and sent a letter to the Veteran's unit 
commander in August 2007.  A response received later that month 
from the Defense Personnel Records Imaging System (DPRIS) was 
negative.  The Office of the Adjutant General of the Florida 
National Guard provided additional service records to VA in July 
2009.  The Veteran also provided service records in his 
possession.  The Veteran was also afforded VA examinations to 
determine the nature and etiology of his claimed disorders.  
Accordingly, the Board finds that VA has substantially complied 
with the duty to assist requirements and with the 2007 Board 
remand.  


Laws and Regulations

Service connection will be granted if it is shown that a veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

A "veteran" is a person who served in active military, naval, 
or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  Active 
duty for training (ACDUTRA) is defined, in part, as "full-time 
duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. 
Code] or the prior corresponding provisions of law."  38 
U.S.C.A.§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2009).  The 
term inactive duty training (INACDUTRA) is defined, in part, as 
duty, other than full-time duty, under sections 316, 502, 503, 
504, or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 
3.6(d) (2009).  

To establish basic eligibility for veterans benefits based on a 
period of duty as a member of the Army National Guard of any 
State, a claimant must show either that he was ordered into 
Federal service by the President of the United States, or that 
his duty was performed under the provisions of statutes governing 
active duty for training.  Allen v. Nicholson, 21 Vet. App. 54 
(2007).  Accordingly, those periods when the appellant was called 
up for service by the Governor of Florida do not constitute 
active duty or active duty for training.  

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in the line of duty, and any period of inactive 
duty training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in the 
line of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during such 
training.  38 C.F.R. § 3.6(a).  In other words, service 
connection is available for injuries and/or diseases incurred 
during active duty or ACDUTRA, but (except for the exceptions 
listed in this paragraph) only for injuries, and not diseases, 
sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

If a chronic disorder such as hypertension or diabetes mellitus 
is manifest to a compensable degree within one year after 
separation from active service, it may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled into service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b); see 
also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

The presumptions of soundness and aggravation do not, however, 
apply to a claimant who had only active duty for training and who 
is not otherwise a veteran (for example, by reason of having a 
service connected disability).  Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).   

The Court has held that "the burden of proof is on the VA to 
rebut the presumption of soundness by producing clear and 
unmistakable evidence that the Veteran's asthma existed prior to 
service and . . . if the government meets this requirement, that 
the condition was not aggravated in-service.  Crowe v. Brown, 7 
Vet. App. 238, 246 (2004), citing Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The burden is a formidable one.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background & Analysis

Bilateral Knees 

The Veteran asserts that he is entitled to service connection 
because a preexisting bilateral knee injury was permanently 
aggravated as a result of service.  

The Veteran's May 1983 enlistment examination shows scars on both 
of his knees; a specific knee condition was not noted.  Beginning 
in July 1983, the Veteran was treated for complaints of recent 
onset of bilateral knee pain with no recent injury.  The service 
treatment records reflect that the Veteran had sustained injury 
to his bilateral knees in a motor vehicle accident prior to 
service.  He had undergone surgery in connection with that injury 
with intermittent pain since.  The Veteran denied any recent knee 
injury, but reported pain increased with prolonged running and 
standing.  Clinical findings reported in July 1983 included 
bilateral knee surgery existed prior to service (EPTS), bilateral 
ligament instability and chondromalacia, both patella.  X-rays 
showed minimal osseous changes which were usually associated with 
medial meniscal surgery in the left knee, otherwise normal.  The 
right knee X-ray findings were deformity of medialateral lip 
secondary to meniscus surgery, and osteochondromitis, knee 
otherwise normal.  

Additional service treatment records show continued treatment for 
intermittent complaints of knee problems between 1987 and 2003.  
On evaluation in July 1987, the Veteran was found to have no knee 
pain, effusion or instability.  The clinical diagnosis was 
asymptomatic status post major bilateral knee surgery.  X-rays 
showed mild degenerative joint disease changes in both knees.  A 
note dated in February 1992 shows the Veteran sprained his left 
knee while performing PT during the line of duty.  A clinical 
record dated in May 2001 shows the Veteran complained of 
bilateral knee pain with strenuous activity.  X-rays revealed a 
moderate degenerative arthritis of both knees.  Records dated in 
January 2003 show that the Veteran was considered to be non-
deployable because of the need for bilateral knee replacement 
surgery. 

In a March 2003 memorandum, a physical evaluation board liaison 
officer noted that the Veteran did not meet retention standards 
and was to be processed by a Medical Evaluation Board (MEB) for 
the diagnosis of bilateral knee arthritis which had existed prior 
to service and was not service aggravated.  He was given a 
permanent profile for his bilateral knee arthritis in April 2003.  
A MEB physical examination in April 2003 noted the Veteran had a 
permanent profile for his knees as they hurt with running, 
standing, or walking a lot.  The MEB determined that the Veteran 
was not fit for retention.    

In a written statement dated in October 2004, the Veteran 
acknowledged that he had sustained an injury to his knees prior 
to entering service.  He further stated that within two weeks of 
being called up for active duty, he sought treatment at sick call 
for bilateral knee pain and discomfort.

The Veteran was afforded a VA examination in January 2009.  At 
the outset, the examiner noted that the appellant's claims file 
was reviewed.  Following a physical examination and discussion of 
the Veteran's medical history, the examiner provided a diagnosis 
of degenerative joint disease, bilateral knees.  The examiner 
opined that that the Veteran had a preexisting bilateral knee 
condition that had at least as likely as not increased in 
severity during a period of active military duty due to increased 
usage and trauma brought about by the physical exercises and 
work-related activities incurred in the military.  In an addendum 
received in April 2009, the examiner indicated that he could not 
opine as to the extent that the bilateral knee condition had been 
worsened by military service without resorting to mere 
speculation.  

In a letter dated in March 2010, the Veteran's private physician, 
Dr. Yocum, opined that it is more likely than not that the rigors 
of military service had caused significant and irreversible 
extension to the Veteran's pre-existing bilateral knee injuries 
and thus it was more likely than not that the extension of his 
pre-existing injuries is directly and causally related to his 
military service.  

A current disability has been demonstrated.  The Veteran is 
currently diagnosed with degenerative joint disease, bilateral 
knees.  The presumptions of soundness and aggravation do not 
apply to periods of ACDUTRA; hence, the Veteran is not presumed 
to have been in sound condition when he entered IADT in April 
1983.  Therefore, the record need only show in-service and 
permanent aggravation of this disease.  

The record contains evidence that a bilateral knee condition pre-
existed service.  The Veteran was noted to have had bilateral 
scars on both of his knees upon his March 1983 service entrance 
examination.  Service treatment records show a pre-service 
history of bilateral knee surgery for bilateral chondromalacia 
and bilateral ligament (joint) instability following a motor 
vehicle accident and the Veteran concedes as much.  A military 
MEB also determined that the Veteran had a pre-existing condition 
of bilateral knee arthritis.  

The record also contains evidence that a pre-existing bilateral 
knee condition, that was not found to be symptomatic at the time 
of the Veteran's entrance examination, was permanently aggravated 
during active service.  In this respect, a VA examiner and 
private physician have provided competent medical opinions 
stating that the Veteran suffered from a bilateral knee condition 
at the time of his induction into active duty service and his 
subsequent military service aggravated this condition.  The VA 
opinion is considered probative, as the VA examiner indicated 
that he had reviewed the Veteran's military personnel and medical 
records, and his conclusion is consistent with evidence of 
record.  See Black v. Brown, 5 Vet. App. 177 (180) (1995).  While 
the private physician did not specify whether he had reviewed the 
Veteran's military personnel and medical records, his opinion is 
also consistent with evidence of record.  These undisputed 
opinions serve to show that active duty military service 
aggravated the Veteran's bilateral knee disorder.

Resolving all reasonable doubt in the Veteran's favor, service 
connection for degenerative joint disease, bilateral knees is 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Right Shoulder

The Veteran contends that service connection is warranted for 
residuals of a right shoulder injury that occurred during a 
period of service in 1992.  

A right shoulder condition was not identified and the upper 
extremities were reportedly normal on the Veteran's May 1983 
enlistment examination.  Service records show the Veteran treated 
on September 14, 1992 for a right shoulder sprain which occurred 
while he was attempting to pull another soldier up from the 
ground and onto a dock.  An official Statement of Medical 
Examination and Duty Status, DA Form 2173, dated October 12, 
1992, indicates that the Veteran's right shoulder sprain had 
occurred in the line of duty and during a period of state active 
duty service dating from August 23, 1992 to November 9, 1992.  

Additional treatment records show that the Veteran reinjured his 
right arm in October 1992 while lifting weights.  He was treated 
for complaints of right shoulder pain and paresthesias in his 
upper arm at that time.  The clinical assessment was right 
shoulder sprain.  Included in the service treatment records is a 
report from a private orthopedic physician, Dr. Connolly, who 
treated the Veteran between October and November 1992.  Dr. 
Connolly provided a diagnosis of bicep tendonitis in October 1992 
and resolving bicipital tendonitis in November 1992.  A MEB 
physical examination in April 2003 noted that the Veteran had 
right shoulder rotator cuff surgery in 2001.  The MEB determined 
that the Veteran was not fit for retention.  

In a letter dated in January 2005, Dr. Schroeder, the Veteran's 
private physician, noted that the Veteran suffered an injury to 
his right shoulder in 1992 while being pulled onto a vehicle with 
his right arm extended.  He noted that the Veteran was treated by 
Dr. Connelly, a private physician, at that time.  Dr. Schroeder 
stated that the Veteran's shoulder injury progressed to the point 
that he had to undergo arthroscopic surgery on the shoulder and a 
rotator cuff repair for a torn rotator cuff.  Dr. Schroeder 
stated that after reviewing the Veteran's National Guard records, 
it was his opinion that the Veteran's right shoulder condition 
was related to the injury he sustained during active duty service 
in the early 1990's.

The Veteran was afforded a VA examination in January 2009 to 
determine the nature and etiology of his right shoulder 
condition.  At the outset, the examiner noted that the 
appellant's claims file was reviewed.  Following a physical 
examination and discussion of the medical evidence, the examiner 
provided a diagnosis of status post right shoulder rotator cuff 
injury.  The examiner opined that the right shoulder condition 
was at least as likely as not related to military service, due to 
the fact that the condition occurred in and was treated during 
service.

In a letter dated in March 2010, the Veteran's private physician, 
Dr. Yocum, opined that it was more likely than not that the 
Veteran's current right shoulder status post rotator cuff surgery 
was directly and casually related to the Veteran's military 
service.

Based upon a review of the evidence, the Board finds that service 
connection is not warranted for a right shoulder condition.  The 
evidence clearly establishes a current right shoulder condition, 
namely status post right shoulder rotator cuff injury.  Service 
treatment records document right shoulder injuries in September 
1992 and October 1992 and the record contains positive medical 
opinions linking the shoulder injuries in 1992 to the current 
right shoulder condition.

This evidence notwithstanding, the probative evidence 
demonstrates that a right shoulder injury was not incurred during 
a period of qualifying active service.  In this respect, it is 
undisputed that the Veteran served as a member of the Florida 
Army National Guard from August 1992 to November 1992.  In order 
for him establish basic eligibility for veterans benefits based 
on this period of service, he must show either that he had been 
ordered into Federal service by the President of the United 
States, or that this duty was performed under the provisions of 
statutes governing active duty for training (i.e. full-time duty 
under sections 316, 502, 503, 504, or 505 of title 32 [U. S. 
Code]); see also Allen v. Nicholson, 21 Vet. App. 54 (2007).  

The Veteran has not shown that either circumstance applies to 
this particular period of service.  Rather, the evidence 
demonstrates that during this period of service, the Veteran 
served with the Florida National Guard on state active duty.  In 
reaching this conclusion, the Board notes that a service record 
from the State of Florida Department of Military Affairs, dated 
November 10, 1992, indicates that the Veteran was being released 
from state active duty at that time.  The letter referred to 
Florida Statute 250.34 as the authorizing statute.  This is the 
only official record which indicates the type of service that the 
Veteran was on at the time of his injury, and the Veteran has not 
provided evidence to the contrary.  Furthermore, information 
received from both NPRC and DPRIS indicate that the Veteran's 
only periods of active service were from April 1983 to September 
1983 and from January 2003 to July 2003.  

The RO has exhausted all available resources to accurately 
account for any and all periods of qualifying duty, including 
ACDUTRA and INACDUTRA service.  The Board is left to conclude 
that the period during which the Veteran was called up for 
service by the Governor of Florida - and sustained his right 
shoulder injury- did not constitute active duty or active duty 
for training.  In the absence of evidence linking the appellant's 
current right shoulder disorder to a period of qualifying 
service, the preponderance of the evidence is against the claim.  
Therefore, reasonable doubt does not arise and the claim must be 
denied.  38 U.S.C.A. § 5107(b).



Hypertension 

The Veteran contends that service connection is warranted for 
hypertension.

Service treatment records for the Veteran's initial ACDUTRA 
service do not show evidence of elevated blood pressure or, a 
diagnosis of hypertension.  A May 1983 entrance examination shows 
the recorded blood pressure readings were 124/76, 136/80, and 
138/76.  The Veteran denied any medical history of abnormal blood 
pressure.  A separation examination is not of record.

There is no record of an entrance examination for the Veteran's 
second period of active duty service beginning in January 2003.  
A clinic note dated in January 2003 shows a blood pressure 
reading of 135/82; hypertension was not diagnosed.  During a MEB 
physical examination in April 2003, the Veteran's blood pressure 
was recorded as 134/74.  A diagnosis of hypertension was not 
provided.

Private medical records show that the Veteran was treated for 
elevated blood pressure in February 2004 and March 2004.  In a 
letter dated in August 2004, a private physician stated that the 
Veteran had been on blood pressure medications since July 2003. 

The Veteran was afforded a VA examination in June 2009.  The 
examiner established a current diagnosis of hypertension based on 
current blood pressure readings of 137/84, 128/88, and 140/80.  
The examiner stated that the Veteran was first diagnosed with 
hypertension in 2001.  He also noted that the service treatment 
records did not show any elevated blood pressure readings or a 
diagnosis of hypertension while serving in the military.  The 
examiner determined that the current hypertension was not a 
complication of the Veteran's diabetes mellitus but was due to 
independent factors of smoking and being overweight.  He further 
noted that the hypertension had not been worsened or aggravated 
by the diabetes.  The examiner opined that it was less likely 
than not the hypertension was caused or aggravated by military 
service.  The rationale was that there was no documentation of 
high blood pressure while serving in the military.

The Veteran asserts that he was not on any medication for 
hypertension prior to January 2003.  He reports that while he was 
deployed he began to suffer from hypertensive readings and thus, 
the current condition developed while he was on active duty or 
within one year thereafter.  In the alternative, he argues that 
the condition was aggravated during active service.  

Based on the evidence, the Board finds that service connection 
for hypertension is not warranted.  A diagnosis of hypertension 
for VA compensation purposes must meet the criteria delineated in 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. or 
greater and isolated systolic hypertension as systolic blood 
pressure predominantly 160 mm. or greater with diastolic blood 
pressure of less than 90mm).

A hypertension disability for VA compensation purposes is not 
shown to have manifested during a period of active service.  A 
hypertensive disability, for VA compensation purposes, is also 
not shown to have manifested during a period of active service or 
within a year of separation.  In this regard, it is noted that 
the Veteran separated from active service in July 2003.  While 
the record reflects a diagnosis of mild hypertension in March 
2004-which is within one year of separation from active duty 
service- hypertension is not shown to have manifested to a 
compensable degree.  

A compensable (10 percent) disability rating for hypertension is 
warranted for diastolic pressure of predominantly 100 or more or 
systolic pressure of predominantly 160 or more; or if a claimant 
has a history of diastolic pressure of predominantly 100 or more 
and requires continuous medication for control.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2009).  Between July 2003 and July 
2004, only three blood pressure readings are noted in the 
records: 128/76 in July 2003, 120/80 in February 2004 and 140/74 
in March 2004.  These readings do not meet the criteria for a 
compensable rating, and thus presumptive service connection is 
not warranted.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  

Moreover, the most probative evidence of record shows that the 
condition did not begin in nor is it related to a period of 
active duty.  The VA examiner conducted an examination, reviewed 
the medical history, and provided a medical opinion with 
supporting rationale.  This medical opinion outweighs the 
Veteran's lay statements that the condition began in service.  
Therefore, entitlement to service connection for hypertension 
must be denied.

In reaching the decision above, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Diabetes 

The Veteran contends he is entitled to service connection for 
diabetes mellitus.  

Service treatment records do not reflect initial onset and 
diagnosis of diabetes mellitus during the period of active duty 
service from January 2003 to July 2003.  Rather, a service record 
dated in January 2003 shows that a diagnosis of diabetes 
mellitus, type 2 had been present for six years.  A noted dated 
in February 2003 reveals that the Veteran received a refill of 
his diabetic medications.  A report from an April 2003 MEB 
physical examination indicates the Veteran had had diabetes 
mellitus since 1996.  

The Board has considered the Veteran's other periods of service, 
which included IADT from April 1983 to September 1983 and ACDUTRA 
from February 1, 1992 to February 16, 1992.  The medical records, 
however, do not reveal that the Veteran first developed diabetes 
mellitus during these periods of service.

A number of private post-service medical records also show that 
the Veteran has had diabetes mellitus since the 1990s.  A 
treatment record dated in June 1999 notes diabetes mellitus since 
1994.  

The Veteran was afforded a VA examination in June 2009.  The 
examiner noted that the Veteran was first diagnosed with diabetes 
mellitus at a private hospital in 1996.  The examiner opined that 
diabetes mellitus type II was less likely than not caused by or 
aggravated by military service.  The rationale was that the 
Veteran did not have diabetes mellitus upon entering military 
service, but rather was diagnosed at a civilian hospital.  The 
examiner also noted that based on the review of the medical 
records; there were no signs of a worsening or aggravation of the 
diabetes during service as there was no evidence of retinopathy, 
nephropathy, neuropathy, increase in oral medication, change to 
insulin, or significant weight loss.  The only significant 
military documentation of diabetes was the refilling of 
Glucophage and other notes stating to continue medication.   

Based upon a review of the evidence, the Board finds that service 
connection is not warranted for diabetes mellitus.  The Board 
first notes that the Veteran had active service in 2003 in 
support of Operation Noble Eagle/Enduring Freedom but he did not 
serve abroad.  The service records and private medical records 
that show diagnoses of diabetes prior to January 2003 provide 
clear and unmistakable evidence that the Veteran's diabetes 
preexisted his re-entry into active duty service in 2003.  The 
Veteran does not deny that he was treated for diabetes mellitus 
prior to this period of service.  

The evidence is also clear and unmistakable that the preexisting 
diabetes disability underwent no aggravation during this period 
of service.  The only mention of diabetes mellitus in the service 
records were notes that mentioned the Veteran needed a refill of 
his medication and recommended that he continue his medications.  
A VA examiner has reviewed the medical evidence and determined 
that the Veteran's diabetes mellitus was not aggravated beyond 
the normal progression of the disorder by military service.  This 
opinion constitutes clear and unmistakable evidence to rebut the 
presumption of soundness, as the VA examiner reviewed the 
Veteran's military personnel and medical records, provided a 
detailed clinical rationale to support his opinion and his 
conclusion is consistent with evidence of record.  See Black v. 
Brown, 5 Vet. App. 177 (180) (1995); Bloom v. West, 12 Vet. App. 
185, 187 (1999).  

As the presumption of soundness has been rebutted and as the 
evidence does not establish that the Veteran's preexisting 
diabetes mellitus was permanently aggravated during service, 
entitlement to service connection for diabetes mellitus must be 
denied on the basis of pre-existing disability.  

The Board also finds that there is no evidence showing that 
diabetes manifested in or is related to the Veteran's period of 
active duty for training in 1983.  The evidence instead shows 
that the Veteran's diabetes reportedly first manifested in the 
1990s and the examiner determined that diabetes is not related to 
active service.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disorder is granted.

Service connection for a right shoulder disorder is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus, type 2 is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


